            Case 4:18-cv-07229-YGR Document 160 Filed 01/25/21 Page 1 of 5



 1    JUANITA R. BROOKS (SBN 75934)              RYAN R. SMITH (SBN 229323)
      brooks@fr.com                              rsmith@wsgr.com
 2    JASON W. WOLFF (SBN 215819)                CHRISTOPHER D. MAYS (SBN 266510)
      wolff@fr.com
 3    FISH & RICHARDSON P.C.                     cmays@wsgr.com
      12860 El Camino Real, Suite 400            WILSON SONSINI GOODRICH & ROSATI
 4    San Diego, CA 92130                        Professional Corporation
      Telephone: (858) 678-5070                  650 Page Mill Road
 5    Fax: (858) 678-5099                        Palo Alto, CA 94304-1050
                                                 Telephone: (650) 493-9300
 6    ROBERT P. COURTNEY (SBN 248392)            Facsimile: (650) 493-6811
      courtney@fr.com
 7    FISH & RICHARDSON P.C.
      3200 RBC Plaza                             EDWARD G. POPLAWSKI (SBN 113590)
 8    60 South 6th Street                        epoplawski@wsgr.com
      Minneapolis, MN 55402                      OLIVIA M. KIM (SBN 228382)
 9    Telephone: (612) 335-5070                  okim@wsgr.com
      Fax: (612) 288-9696                        TALIN GORDNIA (SBN 274213)
10
                                                 tgordnia@wsgr.com
      Attorneys for Plaintiff                    WILSON SONSINI GOODRICH & ROSATI
11
      FINJAN LLC                                 Professional Corporation
12                                               633 West Fifth Street, Suite 1550
                                                 Los Angeles, CA 90071
13                                               Telephone: (323) 210-2900
14                                               Facsimile: (866) 974-7329

15                                               Attorneys for Defendant
                                                 QUALYS INC.
16
                                   UNITED STATES DISTRICT COURT
17
                                  NORTHERN DISTRICT OF CALIFORNIA
18
                                         OAKLAND DIVISION
19
20
                                                  Case No.: 4:18-cv-07229-YGR
21   FINJAN LLC,
                                                  STIPULATION AND [PROPOSED]
22                   Plaintiff,                   ORDER TO EXTEND DEADLINES
                                                  *As Modified by the Court *
23           v.                                   Date Complaint Filed: November 29, 2018
24                                                Trial Date: None Set
     QUALYS INC.,
25
                     Defendant.
26

27

28

     STIPULATION AND [PROPOSED] ORDER                             CASE NO: 4:18-cv-07229-YGR
     TO EXTEND DEADLINES
             Case 4:18-cv-07229-YGR Document 160 Filed 01/25/21 Page 2 of 5




 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Finjan LLC (“Finjan”) and Defendant
 2 Qualys Inc. (“Qualys”) (collectively, “the Parties”), hereby jointly stipulate and respectfully request that

 3 the Court amend the case schedule.

 4          In support of these stipulated requests, the Parties jointly state as follows:
 5          WHEREAS, one of Qualys’s attorneys will be undergoing surgery and will need some time to
 6 recover before taking expert depositions, the parties have conferred and agreed that, subject to the

 7 Court’s approval, the case schedule should be amended as set forth below in order to account for the

 8 recovery of Qualys’s attorney;

 9          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among counsel
10 for Finjan and Qualys that the deadlines set forth below be amended as follows:

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                                         CASE NO: 4:18-cv-07229-YGR
     TO EXTEND DEADLINES
              Case 4:18-cv-07229-YGR Document 160 Filed 01/25/21 Page 3 of 5




      Event                                    Previous Date                 Agreed Proposed
 1
                                                                              Date/Deadline
 2    Close of expert discovery          1 month after the service     March 5, 2021 (changed from
                                         of rebuttal expert reports    February 12, 2021)
 3
      Last day for a pre-filing          three weeks after the close   March 26, 2021 (changed from
 4    conference on summary              of expert discovery           March 5, 2021)
      judgment motions
 5
      Plaintiff’s opening summary        three weeks after the pre-    No change
 6    judgment briefs                    filing conference on
                                         summary judgment
 7
                                         motions
 8    Defendant’s opposition summary     three weeks after             No change
      judgment briefs and cross motion   Plaintiff’s opening
 9
      for summary judgment               summary judgment brief
10    Plaintiff’s reply summary         three weeks after              No change
      judgment briefs and opposition to Defendant’s opposition
11
      Defendant’s cross motion for      summary judgment brief
12    summary judgment
      Defendant’s reply for its cross    three weeks after             No change
13
      motion for summary judgment        Plaintiff’s opposition
14                                       summary judgment brief
      Summary judgment hearing           Subject to the Court’s        No change
15
                                         availability
16    Final Pretrial Conference          Subject to the Court’s        No change
                                         availability
17
      Trial                              Subject to the Court’s        No change
18                                       availability
19

20 Dated: January 22, 2021                         /s/ Jason W. Wolff
                                                  Jason W. Wolff (CA SBN 215819)
21
                                                  wolff@fr.com
22                                                FISH & RICHARDSON P.C.
                                                  12860 El Camino Real, Suite 400
23                                                San Diego, CA 92130
                                                  Telephone: (858) 678-5070
24                                                Facsimile: (858) 678-5099
25

26

27
     STIPULATION AND [PROPOSED] ORDER                                   CASE NO: 4:18-cv-07229-YGR
28
     TO EXTEND DEADLINES
             Case 4:18-cv-07229-YGR Document 160 Filed 01/25/21 Page 4 of 5




     Dated: January 22, 2021                           /s/ Ryan R. Smith
 1
                                                      Ryan R. Smith (SBN 229323)
 2                                                    rsmith@wsgr.com
                                                      WILSON SONSINI GOODRICH & ROSATI
 3                                                    Professional Corporation
                                                      650 Page Mill Road
 4                                                    Palo Alto, CA 94304-1050
                                                      Telephone: (650) 493-9300
 5
                                                      Facsimile: (650) 493-6811
 6

 7
                                                ATTESTATION
 8
 9          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
10 document has been obtained from any other signatory to this document

11
                                                      /s/ Ryan R. Smith
12                                                    Ryan R. Smith

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND [PROPOSED] ORDER                                        CASE NO: 4:18-cv-07229-YGR
28
     TO EXTEND DEADLINES
             Case 4:18-cv-07229-YGR Document 160 Filed 01/25/21 Page 5 of 5



                                            As Modified by the Court
                                            [PROPOSED] ORDER
 1

 2          Pursuant to the parties’ Stipulation, it is hereby ordered that the deadlines set forth below are

 3 extended as follows:

 4                    Event                                       Amended Deadline
 5                    Close of expert discovery             March 5, 2021
 6                    Last day for a pre-filing             March 26, 2021
                      conference on summary
 7                    judgment motions
 8

 9 PURSUANT TO STIPULATION, IT IS SO ORDERED with following caveat: Parties are advised

10 that by seeking to move the dates relative to any summary judgment motion, they are effectively

11
     eliminating three weeks for the Court to render a decision before trial filings are due. Those
12
     deadlines will not be moved and the Court makes no guarantee that a decision will be final in time
                                                        ___________________________
13                                                        Yvonne Gonzalez Rogers
     to avoid dual tracking.                              United States District Court Judge
14

15 Dated: ______________

16

17

18
                                                            _______________________
19                                                          Yvonne Gonzalez Rogers
     Dated: January 25 2021
                                                            United States District Court Judge
20

21

22

23

24

25

26

27
     STIPULATION AND [PROPOSED] ORDER                                        CASE NO: 4:18-cv-07229-YGR
28
     TO EXTEND DEADLINES
